Citation Nr: 1447539	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Turner, II


INTRODUCTION

The Veteran had active duty Vietnam Era service from July 1971 to July 1973, and active duty Peacetime service from September 1974 to July 1979.  
This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 decision issued by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California.  

The Veteran did not report for a Board hearing that was scheduled to be conducted via Video Teleconference at the RO in July 2014.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  For the entire appeal period the service-connected right ear hearing disability is shown to be manifested by loss of hearing acuity measured at Level III.

2.  For the entire appeal period, the service-connected left ear hearing disability is shown to be manifested by loss of hearing acuity measured at Level IV.


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for service-connected bilateral hearing loss.  (See Notice of Disagreement dated July 2012).  The Veteran contends that his hearing is worse than reflected by the 10 percent assigned disability rating.  

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

In March 2011, the Veteran underwent VA audiological testing to determine the severity of his service-connected hearing loss.  On that audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
65
75
75
60
LEFT
25
35
75
90
56

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  The threshold for normal speech discrimination is 94 percent.  38 C.F.R. § 4.85(a).  The Veteran's right ear hearing loss corresponds to a numeric designation of "III", and the Veteran's left ear hearing loss corresponds to a numeric designation of "IV" under Table VI.
In addition to reporting objective test results, the VA audiologist noted the functional effects caused by the hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA audiologist noted the Veteran has difficulty following conversation in his occupational and daily activities.

In addition to the March 2011 VA examination, the Veteran underwent audiological evaluations in April 2011 and April 2012.  In the April 2011 evaluation, the audiologist, in comparing the puretone averages to a previous evaluation, noted that the Veteran's response consistency was poor, especially during speech recognition testing.  Similarly, the April 2012 audiologist noted poor intertest consistency when evaluating the left ear and thus declined to record the results for the left ear.  

The Veteran stated that he does not believe his hearing loss is accurately reflected by the audiological test results of record.  In July 2012 he stated his bilateral hearing impairment is severe, he experiences loud noise and painful static when outdoors, and he cannot hear human voice speech in public.  Unfortunately for the Veteran, his statements cannot be the conclusive basis for an increased rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, the March 2011 VA examination shows no basis for any increase in disability evaluation, and there is no other satisfactory audiological examination of record.  

The Veteran was provided a VA audiological examination in March 2014; however, he failed to report for the examination and failed to show good cause for missing the exam.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with ... a claim for increase, the claim shall be denied.  See 38 U.S.C.A. § 3.655(b).  Here, the entitlement in question is increased compensation for service-connected disability benefits related to the Veteran's hearing loss.  The Veteran timely disagreed with his assigned disability rating and was provided a VA examination for which he failed to report.  No good cause was shown by the Veteran for missing the examination; therefore the Board must deny the increased rating claim.  

Accordingly, the Board finds that, in addition to regulatory prohibition against granting the claim, the evidence of record preponderates against a rating in excess of 10 percent for bilateral hearing loss during the pendency of this claim.  In light of above, the currently assigned 10 percent evaluation under 38 C.F.R. §§ 4.85 and 4.86 is correct under the Rating Schedule.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's most recent audiological examination indicated level IV hearing loss of the left ear and level III hearing loss of the right ear that is appropriately rated service-connected, compensable at 10 percent bilaterally.  The Veteran's performance on the Maryland CNC word recognition test also supported a 10 percent disability rating.  Additionally, the objective test results were recorded and the functional effects of the Veteran's hearing loss were described by the VA audiologist in the context of occupational effects and activities of daily life.  See Martinak, at 455.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that the hearing in his left ear is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  




Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A signed notice letter was received March 4, 2011.

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, and VA treatment records.  The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  However, he has asserted that his hearing loss is worse than indicated by the March 2011 exam.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Veteran indicated that the March 2011 exam does not accurately reflect his functional impairment, and he has asserted that the severity and type of his hearing impairment should be compensated to a degree greater than the current 10 percent rating.  However, his assertions are not persuasive given the objective results of the March 2011 VA examination and the poor response consistency and poor intertest consistency noted in the April 2011, and April 2012 audiological evaluations respectively.  Additionally, the difficulties the Veteran described relating to his hearing are of the type fully contemplated by the Rating Schedule as discussed above in the Extraschedular Consideration section.

Notwithstanding 38 C.F.R. § 3.655(b) and the associated discussion above directing denial of this claim, the Board notes that all available objective testing, medical evidence, and lay observation indicate that increased compensation for service-connected hearing loss is not warranted.  






ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


